Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 4 is cancelled. Claim 15 is newly added. Claims 1-3, 5-7, 13, and 15, as filed 07/01/2022, are examined herein. No new matter has been introduced by the amendments. 

Response to Arguments
Applicant' s arguments and amendments have been carefully considered.
The amendments to specification dated 07/01/2022 are accepted. The objection to drawings is withdrawn. 
The intended use claim interpretation is withdrawn, in light of Applicants amendments and remarks.
The rejection under 35 USC 101 is withdrawn. The amended claims recite authentication based on distance, which is patentable subject matter.
The rejection under 35 USC 112a (written description) is withdrawn,  in light of Applicants amendments and remarks.
The rejections under 35 USC 112b are withdrawn,  in light of Applicants amendments and remarks.
Regarding the rejection under 35 USC 103, Applicant argues (page 13 of the Remarks dated 07/01/2022) that  Grissen teaches authentication of a driver after the driver and customer have met. This argument is not persuasive. Grissen at [0048] contemplates “warning the customer not to accept the ride”.   The examiner finds this argument to be moot in view of new grounds of rejection.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 5-7, 13 and 15 are  rejected under 35 U.S.C. 103 as being anticipated by US 20170200250 (Grissen) in view of US 20150123766 (St. John) and US 20050068171 (Kelliher).

Regarding claims 1, 7, and 13, Grissen teaches a server comprising:
at least one processor; and at least one memory storing one or more instructions executable by the processor to: (FIG. 1 #4, #14;  FIG. 2 #26; [0026-0028])
acquire, from a terminal of a customer, information indicating reception of a first user input and a second user input, the first user input indicating that a service provider has started moving to an appointment location at which the service provider is to meet the customer, and the second user input indicating that the service provider has met the customer;  (FIG. 3; FIG. 4 #58; FIG. 7 #84;  [0020] “driver”; [0008] “ride sharing service customer”; [0018] “capture … transmit”; [0035]; [0038] “arriving”, [0058])  
 acquire a result of biometric authentication of  the service provider based on biometric information repeatedly acquired using a biometric detection device, from the first input to the second input, from the service provider heading toward  the appointment location transmit, through a communication network using a network interface, the result of the biometric authentication of the service provider to a terminal of the customer; ([0041] “warning”; [0042] “sent when the driver is successfully authenticated.”)
in response to the service provider being positioned within a standard distance from the appointment location, cause the biometric detection device to repeatedly acquire the biometric information of the service provider at a first frequency; and (FIG.4  “arriving at pick-up location” as a trigger for capturing authentication data; [0025] “the coordinates of a terminal device 12 associated with the driver may be monitored and tracked; FIG, 6;  [0051-0052] “threshold distance of 5 feet”, “proximity”; [0055] the consideration of different levels of authentications; and [0058] “subsequent authentications … periodic times …based on … a characteristic of the activity”.)
in response to the service provider not being positioned within the standard distance from the appointment location, cause the biometric detection device to repeatedly acquire the biometric information of the service provider at a second frequency less than the first frequency

Grissen teaches (FIG.4) the use of “arriving at pick-up location” as a trigger for capturing authentication data; [0025] “the coordinates of a terminal device 12 associated with the driver may be monitored and tracked; and [0055] the consideration of different levels of authentications. However, Grissen does not explicitly teach, but St. John does teach:
in response to the service provider not being positioned within the standard distance from the appointment location, cause the biometric detection device to repeatedly acquire the biometric information of the service provider at a second frequency less than the first frequency (FIG. 3 #355 “escalate biometric test”; ([0046] “biometric identification session may be initiated at intervals that can be determined by the program rules of the specific person of interest”; [0025-0027] “multiple levels of monitoring”, “occasional”, “intense monitoring level … continuous”; [0047] “approved geographic location … home”)
It would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen including consideration of location ([0038] “after arriving at the location”;  [0051-0052] “threshold distance of 5 feet”; [0055] the consideration of different levels of authentications; and [0058] “periodic times …based on … a characteristic of the activity”) of Grissen with the use [0046] of intervals determined by program rules and [0025-0027] multiple levels of monitoring. Said differently, St. John at [0025] teaches the association of levels of monitoring (“first” versus “intense”) with periodic versus continuous biometric signal monitoring, and further teaches the concept of [0047] approved vs prohibited geographic locations. See MPEP 2143.I.G.
Grissen in view of St John does not explicitly disclose the use of GPS tracking to identify the proximity of two individuals. Kelliher, however does teach [0034], [0042] the consideration of proximity between two individuals

It would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen and St. John with the consideration of proximity of two individuals of Kelliher, because Kelliher explicitly teaches the motivation of  [0001-0004] recognizing threats. See MPEP 2143.I.G.

Regarding claim 2, Grissen in view of St John and Kelliher teaches the server according to claim 1, and Grissen further teaches:
wherein the one or more instructions stored by the at least one memory are executable by the at least one processor the processor executes the one or more instructions to:
transmit the result of the biometric authentication of the service provider to the terminal of the customer in a case only where the result of the biometric authentication of the service provider indicates authentication failure and not authentication success. ([0048]; [0051] “warning”)
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen, St John and Kelliher with the geo-fence and notification options of St John, because St John explicitly teaches [0002] the motivation of biometrics to track a person’s location. See MPEP 2143.I.G.

Regarding claim 3, Grissen in view of St John and Kelliher teaches the server according to claim 1, and Grissen further teaches:
 in response to the service provider being positioned within a  different standard distance from the appointment location, transmit the result of the biometric authentication of the service provider to the terminal of the customer regardless of whether the biometric authentication of the service provider indicates authentication successor authentication failure, and the one or more instructions stored by the at least one memory are executable by the at least one processor to,  ([0041] “warning the customer”, “notifying … driver is legitimate”; [0050-0052] “threshold distance”)
Grissen does not explicitly teach, but St John does teach:
in response to the service provider not being positioned within the different standard distance from the appointment location, transmit the result of the biometric authentication of the service provider to the terminal of the customer only where the result of the biometric authentication of the service provider indicates the authentication failure and not transmit where the result of the biometric authentication indicates the authentication success.  ([0046] “program rules”, FIG. 3 #355, #360; FIG. 4 # 455; [0021] “avoid notifying”, [0085] consideration of location) 
Further, it would have been obvious, as of the effective filing date of the instant invention, to combine the service provider authentication system of Grissen and St John with the authentication rules [0046], and consideration of location of St. John, because St. John  explicitly teaches [0002] the motivation of biometrics to track a person’s location. See MPEP 2143.I.G.

Regarding claim 5, Grissen in view of St John and Kelliher teaches the server according to claim 1, and Grissen further teaches:
the one or more instructions stored by the at least one memory are executable by the at least one processor: acquire a result of biometric authentication of the customer based on biometric information repeatedly acquired from the customer, and transmits transmit the result of the biometric authentication of the customer to a terminal of the service provider. (FIG. 4; [0043-0044] “terminal device operated by the hotel clerk”; [0058] “repeatedly”; [0070-0074] “unruly”) 

Regarding claim 6, Grissen in view of St John and Kelliher teaches the server according to claim 5, and St. John further teaches: 
in response to the appointment location being registered in advance as a home of the customer, perform the biometric authentication of the service provider and not perform the biometric authentication of the customer in a case where the appointment location registered in advance is a home of the customer, and in response to the appointment location not being registered in advance as the home of the customer, perform the biometric authentication of both the service provider and the biometric authentication of the customer in a case where the appointment location registered in advance is not the home of the customer.  ([0047] “approved geographic location”)

Regarding claim 15, Grissen in view of St John and Kelliher teaches the server of claim 1, and St. John further teaches:
store information associating a task ID with a service provider ID and a customer ID, and after receiving the task ID, the service provider ID, and information indicating that the service provider has started moving to the appointment location, decide the customer to which to transmit the result of the biometric authentication of the service provider based on the stored information and the received information. (FIG. 2 #128, #132, FIG. 3 #335 “person and location verified”; [0027] “verify identity of an individual” [0087] system record and transaction data … database. The use of transaction ID (task ID) and individual names (service provider ID, customer ID) is inherent in the use of a database as at [0087].)

Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20050068169 (Copley) [0058] “alert … a victim or at risk individual device 120 that is used alert at risk individuals, such as a person with a restraining order, that a monitored person is in close proximity.”
US 20050068171 (Kelliher)
US 20020186688 (Inoue)
US 20030217151 (Roese) [0114] As described in conjunction with process 500, system 100 allows a user access to system 100 at selectable service levels, based on location information (e.g., step 530). Examples of selectable service levels include, but are not limited to: access denied; threshold access permitted regardless of device location; trusted user and device location is verified but not authenticated, some restricted services permitted; general location verified (e.g., in a public area, airport, country, city, telephone area code or exchange) and some limited access permitted; verified ISP and user verified; verified ISP and user not verified, some limited access permitted; previously authenticated location, re-authentication required based on time intervals; authenticated location and user, permit all predefined permissions; and re-authentication required
US 20070174612 (Urban) [0006] The number of transmitted random number bits and the number of encrypted data bits are usually set for communicating and checking authentication data. A period of time is more or less determined for this authentication procedure, which may also be a function of the distance separating the two units.
US 20150066762 (Chatterton) [0021] authentication time period and authentication level. [0020], [0037] consideration of location [0058] Similarly, images captured of a user, voice recordings captured from a user, locations detected, etc. may be used at blocks 112, 114, 116, and 118 of the method to extend authentication time periods for a first user, change authentication levels, and extend authentication time periods for a second user.
US 20020095586 (Doyle) [0024] Repeatedly obtaining the biometric input may in some cases be activated upon beginning a security-sensitive operation, and is then terminated upon completion of the security-sensitive operation. In other cases, it may be activated each time a predetermined time interval elapses. Preferably, this predetermined time interval is selectively configured by the owner of the computing device. In still other cases, repeatedly obtaining the biometric input may be activated upon switching between functions of the computing device, or upon switching between functions of an application that is executing a security-sensitive operation using the computing device, or when the biometric sensor component detects an interruption or loss of, or perhaps a change in, the biometric input. And in other cases, repeatedly obtaining the biometric input may be activated upon reaching one of at least one predetermined instructions in an application that is executing a security-sensitive operation using the computing device. In other cases, repeatedly obtaining the biometric input may be activated continually during an interval of a security-sensitive operation being performed with the computing device.
US 20040069846 (Lambert) [0045] The different biometric scanning techniques may be performed simultaneously, individually at regular time intervals, or in combinations at particular times, and the like.
US 20060288234 (Azar) [0031] “…  Biometric Authentication is run at periodic intervals.”
US 20120268241 (Hanna) biometric chain of provenance [0114]  After the biometric capture or matching has been performed, the NFC communication may be enabled but only for a time interval. This means that a user cannot simply verify themselves 1 hour earlier, for example, and then use the personal access control device to gain access. This time interval may be as short as 60 or even 5 seconds, for example. 
US 20130239191 (Bostick) [0024] the persistent biometric authentication system can adjust an authentication confidence metric when the collected biometric information associated with a user account or a plurality of user accounts conform to a model for a predetermined or dynamically evaluated interval of time. Such an adjustment can indicate a higher level of confidence that the associated user accounts do not pose a threat to the physical, virtual, or networked computer system, or the information or applications stored on the physical, virtual, or networked computer system.
US 20140007223 (Han) [0025]  the trigger condition may be operation of the computing device. In such implementations the trigger condition is met whenever the computing device operates and the computing device will always capture received biometric information during operation (though in some cases the amount and/or type of biometric information that is captured, the frequency at which the biometric information is captured, what the computing device does with captured biometric information, and such may be escalated upon the occurrence of one or more other trigger conditions such as receipt of an instruction to escalate biometric capture and/or detection of potential unauthorized use)
US 20140237587 (Forbes) [0131] “the frequency with which the biometric data is gathered can be a function of the confidence level of previous biometric data as well as based on other factors, as mentioned, such as the amount of biometric data which has already been gathered for certain categories (see FIG. 5D). For example, the biometric data can be gathered less frequently when the confidence level of previous biometric data is relatively high, or more frequently when the confidence level of previous biometric data is relatively low.”
US 20160267516 (Walz) geofence and biometric authentication
US 10701067 (Ziraknejad) credential management using wearable devices. (93) As another example of continuous authentication, for enhanced security, different forms and levels of authentication can be required at different time periods, combined with continuous monitoring of watch presence and/or heartbeat pattern in between. A rigorous authentication, for example, using multi-factor and/or biometric authentication requirement, may be required periodically at particular intervals. …Similarly, a requirement for tracking geographic location, either in between authentications, during authentications, or both, on a periodic or continuous basis, may also be required.
US 10735889 (Buscemi) school operations wireless signaling (32) “In some embodiments, the time check corresponding to a short interval during the first session, e.g., the first two minutes of the first session of the first class. In some embodiments, as part of the time check the student in the first class performs one or more predetermined authentication operations during the predetermined time interval, e.g., enters an ID number, a password, inputs biometric information, e.g., a thumbprint, a face photo, etc. In some embodiments, the time interval is intentionally short enough to make it difficult or not possible for a single person to enter attendance information on two devices corresponding to two students.”
US 10187754 (Hansen) (42) the smartphone may be enabled to automatically take photographs, videos, sound recordings, location identification (e.g., by way of GPS coordinate identification), biometric readings, time stamping, or other data collection “alibi application”
US 11184766 (Lord) (30) Various embodiments incorporate one or more aspects of ambient intelligence, location-based authentication, near field communication, continuous authentication, biometric and behavioral analysis,…
US  6819219 (Bolle) biometrics and distance
US 7494061 (Reinhold) identity verification using continuous biometric monitoring
US 10373246 (Groenjes) col 5 lines 25-40 transaction authenticated based on known locations and time window.
US 20050272445 (Zellner) FIG. 14 “positive authentication rules” “negative authentication rules”
US 20130298208 (Ben Ayed) “Configuration parameters may include but are not limited to user name, password, private key, authentication parameter, personal info, biometric info, operation hours, operation days, buzzer type, buzzer volume, buzzer duration, alarm type,…” “ Preferably, in an embodiment, an alarm instruction is not given until at least one active reconnect attempt is made and fails.”
US 20140380425 (Lockett) [0124] configurable rules (biometric identifier); [0182] configurable rules, geofencing
US 20150123766 (St. John) FIG. 3; FIG. 4; FIG. 5; escalating biometric identification [0054] … biometric identification … the alert unit 130 can generate and send a message to the designated entity 103, 104 indicating that the specific person of interest is co-located with the associated client device 108 at the determined geographical location.
US 20150227727 (Grigg) FIG. 6 determine distance to predetermined location; determine authorization requirements based on proximity. [0014] the levels of authentication may be defined by predetermined distance thresholds from the predetermined physical locations. [0015] authentication continuum … based on proximity. [0058] “place of business … define authentication requirements” [0082] “heightened authentication … within the physical area”
US20160090055 (Breed) [0069] biometric sensor; [0077] using the smartphone-based biometric identifying system to ascertain that the proper driver is about to operate the vehicle hauling the cargo. It can also be used to send SMS or equivalent messages on the status of the cargo and trailer. If the expected driver is not operating the vehicle or the expected SMS messages are not received, the vehicle can be disabled, reported stolen to local authorities or take any of the other measures as described in these provisional patent applications.
US 20170187707 (Miu) [0049]  biometric information may be taken from the driver and hence the actual driver can be identified. [0065] Thereafter, the onboard vehicle system 110 and the user device may each intelligently interact to determine (i) whether the person attempting to drive the vehicle in a shared driving environment is authorized to drive; (ii) if the person waiting for the autonomous vehicle in a ride-share context is the legitimate rider; and (iii) if the vehicle showing up is indeed the vehicle that had been ushered in.
US 20170200250 (Grissen) [0008] authenticate driver of ride sharing service 
US 20180192292 (Coney)  [0211] proximity to user alert
US 20190197544 (Frost) [0055]  configured to push notifications through a mobile application to a consumer as a scheduled event … sell …  to registered users that are within a predetermined geographic radius of the product dispensing apparatus… [0073] biometric authentication
US 20180075565 (Myers) 

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                          
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692